Citation Nr: 1718030	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  14-21 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for an eye condition. 

2. Entitlement to service connection for a nerve condition, claimed as due to herbicide exposure.  

3. Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   


FINDING OF FACT

On April 1, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he withdrew all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In April 2017, VA received notice from the Veteran and his representative that he withdrew all issues on appeal.  The Board thus finds that no allegation of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for service connection for an eye condition is dismissed. 

The appeal for service connection for a nerve condition, claimed as due to herbicide exposure, is dismissed.  

The appeal for service connection for a dental condition is dismissed.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


